Citation Nr: 0900116	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to March 
1947.  He died in October 1992.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the United States 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, 
the RO denied reopening of a previously denied claim for 
service connection for the cause of the veteran's death.

In April 2008, the Board granted reopening of the claim.  The 
Board remanded the reopened claim to the RO to develop 
additional evidence and reconsider the claim.  The RO 
completed those actions, and returned the case to the Board 
for appellate review.


FINDING OF FACT

The veteran's service-connected bronchial asthma did not 
cause or contribute substantially or materially to causing 
the veteran's death from cardio respiratory arrest.

CONCLUSION OF LAW

No service-connected disability caused or contributed 
substantially or materially to causing the veteran's death.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Cause of Death

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

During the veteran's lifetime, service connection was 
established for bronchial asthma.  The appellant essentially 
contends that the veteran's service-connected bronchial 
asthma caused or contributed to causing his death.

Private medical records from the 1980s reflect ongoing 
treatment of the veteran for bronchial asthma.  The veteran 
received inpatient treatment at the Veterans Memorial Medical 
Center (VMMC) in Quezon City for two weeks in May and June 
1992.  Hospital records show that the veteran was transferred 
to VMMC from a provincial hospital, where he had been 
diagnosed as having asthmatic attacks.  On admission to VMMC, 
he was noted to have difficulty breathing and chest pain. He 
was found to have with bilateral pleural effusion secondary 
to hypertensive arteriosclerotic heart disease (HASHD).  He 
was also noted to have pneumonitis in the base of the right 
lung.  He was treated, and was discharged improved, with 
plans for follow-up treatment.

The death certificate indicates that the cause of veteran's 
death in October 1992 was cardio respiratory arrest.  In 
October 1992, private physician T. P. D. S., M.D., wrote that 
the veteran had been confined in a clinic for two weeks in 
June 1992 for asthmatic bronchitis, and that he had been 
treated with medication and discharged improved.  In a 
November 2004 statement, the appellant indicated that, 
several weeks after the veteran was discharged from VMMC, he 
developed asthma attacks and died at home.

In the April 2008 remand, the Board indicated that a VA 
physician should review the claims file and provide an 
opinion as to whether it is at least as not that the 
veteran's bronchial asthma caused, or contributed 
substantially or materially to causing, the veteran's death.

In June 2008, a VA physician reviewed the claims file.  The 
physician noted that severe and poorly controlled bronchial 
asthma can lead to death.  The physician observed that, 
during the hospital treatment of the veteran in May 1992, the 
veteran's reported symptoms were not those of a severe 
asthmatic attack.  The physician stated that the May 1992 
diagnoses were of HASHD, premature atrial contraction, 
ischemia, and pleural effusion.  The physician noted that the 
hospital discharge summary and the death certificate did not 
note any severe asthma.  The physician concluded that it is 
less likely than not that the veteran's bronchial asthma 
materially contributed to his death.

The VA physician provided an opinion against a substantial 
connection between the veteran's service-connected asthma and 
his death.  The claims file does not contain any medical 
finding or opinion supporting such a connection.  The 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence 
effective date will be assigned.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial; however, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In May 
and September 2004 letters, the RO included an explanation of 
VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The May 2004 
letter specifically notified the appellant of the reasons her 
claim has previously been denied and further notified her 
that she must submit evidence that the veteran's service-
connected bronchial asthma caused his death or hastened his 
demise.  That letter also explained the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition.  In a January 2006 
statement of the case (SOC), the RO provided a statement of 
the condition, bronchial asthma, for which the veteran was 
service connected at the time of his death and provided the 
appellant with the relevant regulations for her claims, 
including those governing VA's notice and assistance duties, 
as well as an explanation of the reason for the denial of the 
claim.  The claim was readjudicated in a July 2008 
supplemental statement of the case.  

Based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate her claim.  In fact, the appellant has 
consistently argued that the cause of the veteran's death was 
his service-connected bronchial asthma.  Thus, the appellant 
had a meaningful opportunity to participate in the 
adjudication of her claim; and the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, obtained a medical opinion 
regarding the cause of the veteran's death, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements; and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


